DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Claims 1, 9 and 18 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A method of providing configurable control in a voice command system, the method comprising:
receiving a voice command; 
comparing the voice command to a set of preferences for a user, the set of preferences relating to one or more interactions between the user and a playback device; 
based on the comparing, translating the voice command to a user interface command sequence specific to an output transition from a current output state of the playback device to a desired output state of a designated application amongst a plurality of applications stored on the playback device; and 
sending the user interface command sequence to the playback device, wherein the playback device executes the user interface command sequence.
Liao (US 2018/0329512) teaches an object of the present disclosure is to provide a method for interacting based on multimodal inputs, which enables a higher approximation to user natural interaction, comprising: acquiring a plurality of input information from at least one of a plurality of input modules; performing comprehensive logic analysis of the plurality of input information so as to generate an operation command, wherein the operation command has operation elements, the operation elements at least including an operation object, an operation action, and an operation parameter; and performing a corresponding operation on the operation object based on the operation command.
However, Liao does not teach the invention as claimed, especially comparing the voice command to a set of preferences for a user, the set of preferences relating to one or more interactions between the user and a playback device; 
based on the comparing, translating the voice command to a user interface command sequence specific to an output transition from a current output state of the playback device to a desired output state of a designated application amongst a plurality of applications stored on the playback device; and 
sending the user interface command sequence to the playback device, wherein the playback device executes the user interface command sequence.
Bicego (US 2006/0265217) teaches a method and system for eliminating redundant voice recognition feedback includes receiving a voice command input at a command processor and determining a feedback requirement. The method further provides a voice command feedback based on the feedback requirement. A computer usable medium with suitable computer program code is provided for eliminating redundant voice recognition feedback.
However, Bicego does not teach the invention as claimed, especially comparing the voice command to a set of preferences for a user, the set of preferences relating to one or more interactions between the user and a playback device; 
based on the comparing, translating the voice command to a user interface command sequence specific to an output transition from a current output state of the playback device to a desired output state of a designated application amongst a plurality of applications stored on the playback device; and 
sending the user interface command sequence to the playback device, wherein the playback device executes the user interface command sequence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675